DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show  the electrical circuitry in detailed manner such that an ordinary skill in the art can understand and adapt the invention as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: 

Specification was in general discussing using proton energy from a particle accelerator and decelerating it and convert it in to a RF current. But no circuitry has been shown or discussed on how to achieve this except block diagrams of the conceptual idea. Hence, specification is objected. 

Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:   How the decelerator cavity functions with respect to the charged particle beam and how energy conversion device converts the RF energy in to electrical current and supply the electrical current to an electric grid.  It is not clear to an ordinary skill how to convert the decelerator energy in to electrical energy.   The specification also, did not provide any process steps or related circuitry.  Also applicant claims charged particles with individual rest masses greater than the rest mass of an electron. It is not clear to examiner on how to achieve this particular task. Also, an ordinary skill in the art cannot understand. Hence,  application is rejected on the basis of not claiming applicant’s invention in a clear manner.
Hence, claims 1, 12, 19 are rejected on the basis of indefiniteness.  Also their depending claims are also rejected on the basis of missing essential circuitry and method steps in converting the proton beam energy in to electrical current. How it is different from the present Nuclear power plants connected to electric grids.  
However, in order to further the prosecution examiner has done the prior art rejection using best possible art which is close to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20  are rejected under   U.S.C. 103 as obvious over  US 20170025967  by  Smedley et al (Smedley) in view of US Patent US 7317192 by Ma.

Referring to the claim 1 Smedley teaches an energy extraction system (Fig 1 item 100 ; paragraph [0031] and abstract and claim 1) comprising: a decelerator cavity (Resonant converter of cyclotron 120 paragraph [0032] and abstract) coupled to a transport line for a charged particle beam (item 124 is the cyclotron which produces the charged particle beam), the decelerator cavity configured to extract energy from the charged particle beam traveling through the decelerator cavity as RF energy (See abstract and claim 1); and an energy conversion device  (item 110)  coupled to the decelerator cavity(item 120), the energy conversion device configured to convert the RF energy into electrical current and supply the electrical current to an electric power grid  (electric power grid item 114  and See Fig 1 , 11, 12 and abstract and claim 1 and paragraphs [0031] –[0033] [0037] to [0039] and paragraph [0065] explains these features)

But Smedley is silent on  wherein the charged particle beam comprises charged particles with individual rest masses greater than the rest mass of an electron.

However Ma teaches a proton therapy system in which proton energy is decelerated and used for the therapy (See abstract and claim 1 and Fig 1, 24 and corresponding paragraphs). It is an inherent natural property that  proton beam particles have charged with individual rest masses greater than the res mass of an electron. 

Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to incorporate the Ma’s  proton beam accelerator by replacing the resonant tank 130 with a proton beam accelerator in order to create a proton beam energy conversion to electric grid.

Referring to the claim 2  Smedley reference as modified by Ma’s reference teaches the system of claim 1, Ma teaches wherein the charged particles are protons (See abstract and claim 1 and Fig 1).

Referring to the claim 3  Smedley reference as modified by Ma’s reference teaches the e system of claim 1, both are silent on that the system further comprising a control system configured to selectively couple and decoupled the decelerator cavity with the charged particle beam in response to electrical power demand of an electrical load coupled to the energy extraction system by selectively tuning and detuning the decelerator cavity to a resonant frequency of the charged particle beam. However, it is within the scope of an ordinary skill in the art to tune and detune selectively by electric grid for transmission purposes.


Referring to the claim 4  Smedley reference as modified by Ma’s reference teaches the system of claim 1, Smedley teaches further comprising a high voltage DC to AC converter coupled to the energy conversion device. (See Smedley Fig 1, 8 and 11 and claim 2).

Referring to the claim 5  Smedley reference as modified by Ma’s reference teaches the system of claim 1, but both are silent on the system further comprising: a second decelerator cavity spaced at a distance from the decelerator cavity along the transport line; a second energy conversion device coupled to the second decelerator cavity, wherein an output of the second energy conversion device is coupled to an output of the energy conversion device; and a control system configured to alternately couple and decoupled the decelerator cavity and the second decelerator cavity with the charged particle beam to produce an AC electrical current output signal. 
However it is within the scope to duplicate the decelerator cavities as taught by Smedley.  Hence, it is obvious over Smedley’s reference. 

Referring to the claim 6  Smedley reference as modified by Ma’s reference teaches the system of claim 5, both are silent on wherein the AC electrical current output signal is a 60 Hz AC signal. (See Fig 8  Smedley  and paragraph [0060]). Hence, it is obvious to a person with  ordinary skill in the art to create a RF signal of desired frequency.

Referring to the claim 7  Smedley reference as modified by Ma’s reference teaches the system of claim 5,  both are silent on wherein the AC electrical current output signal is a 50 Hz AC signal.  (See Fig 8  Smedley  and paragraph [0060]). Hence, it is obvious to a person with  ordinary skill in the art to create a RF signal of desired frequency.

Referring to the claim 8  Smedley reference as modified by Ma’s reference teaches the system of claim 5, Smedley further teaches wherein the control system is configured to: couple the decelerator cavity with the charged particle beam and decouple the second decelerator cavity from the charged particle beam during a first half of a cycle period; and decouple the decelerator cavity from the charged particle beam and couple the second decelerator cavity with the charged particle beam during a second half of the cycle period. (See Smedley Fig  6, 11 and claim 4).  Hence, it is within the scope of a person with ordinary skill to extract the electrical power as per the utility applications before the effective filing date of the instant application.

Referring to the claim 9  Smedley reference as modified by Ma’s reference teaches the system of claim 1, Ma further teaches wherein the energy conversion device comprises a magnetron ( Ma teaches using magnets to control the proton beam See Fig 24 and magnets Ma column 37 lines 32 to 37).

Referring to the claim 10   Smedley reference as modified by Ma’s reference teaches the system of claim 1,  Smedly further teaches wherein the energy conversion device comprises an RF solid state diode. (Smedley paragraph [0062] suggests using a photo diode for conversion.) However it is within the scope of the ordinary skill to replace the photo diode with a solid state RF diode. 

Referring to the claim 11 Smedley reference as modified by Ma’s reference teaches the system of claim 1, both are silent on wherein the decelerator cavity comprises a microwave cavity resonator. However, it is within the scope of the art to replace the Resonant cavity of Smedley to a  microwave resonator based on the energy range applications. 

Referring to the claim 12,  Smedley teaches  charged particle beam energy transmission system(Fig 1 item 100 ; paragraph [0031] and abstract and claim 1) comprising: 
a closed loop transport line for a charged particle beam (See Fig 1 and paragraphs [0031] to [0039]) 
a charged particle injector coupled to the closed loop transport line at a first location; an energy insertion system coupled to the closed loop transport line at a second location, the energy insertion system configured to add energy to the charged particle beam from an electrical power source; and an energy extraction system coupled to the closed loop transport line at a third location, the energy extraction system configured to convert energy extracted from the charged particle beam to an electrical current and to supply the electrical current to an electric power grid coupled to the energy extraction system,  (electric power grid item 114  and See Fig 1 , 11, 12 and abstract and claim 1 and paragraphs [0031] –[0033] [0037] to [0039] and paragraph [0065] explains these features and also connecting to different locations is known skill in the art).

But Ma is silent on wherein the charged particle beam comprises charged particles with individual rest masses greater than the rest mass of an electron. 
However Ma teaches a proton therapy system in which proton energy is decelerated and used for the therapy (See abstract and claim 1 and Fig 1, 24 and corresponding paragraphs). It is an inherent natural property that  proton beam particles have charged with individual rest masses greater than the res mass of an electron. 
Also the connecting to several grids 
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to incorporate the Ma’s  proton beam accelerator by replacing the resonant tank 130 with a proton beam accelerator in order to create a proton beam energy conversion to electric grid.

Referring to the claim 13  Smedley reference as modified by Ma’s reference teaches the system of claim 12, wherein the energy extraction system comprises an array of decelerator cavities coupled in series to the closed loop transport line (See Fig 1 Smedley teaches a closed in series connected to the transport line).

Referring to the claim 14  Smedley reference as modified by Ma’s reference teaches the system of claim 13, both do not explicitly teaches wherein the energy extraction system comprises a control system configured to selectively couple and decoupled decelerator cavities in the array with the charged particle beam in response to electrical power demand from the electric power grid by selectively tuning and detuning the decelerator cavities to a resonant frequency of the charged particle beam.  However, it is within the scope of an ordinary skill in the art to tune and detune selectively by electric grid for transmission purposes.

Referring to the claim 15  Smedley reference as modified by Ma’s reference teaches the system of claim 12, Ma teaches wherein the charged particles are protons. (See abstract and claim 1).

Referring to the claim 16  Smedley reference as modified by Ma’s reference teaches the system of claim 12, Smedley further teaches wherein the energy extraction system comprises: a decelerator cavity coupled to a transport line for a charged particle beam, the decelerator cavity configured to extract energy from the charged particle beam traveling through the decelerator cavity as RF energy; and an energy conversion device coupled to the decelerator cavity, the energy conversion device configured to convert the RF energy into electrical current and supply the electrical current to the electric power grid. (Smedley teaches an electric power grid item 114  and See Fig 1 , 7-11, 12 and abstract and claim 1 and paragraphs [0031] –[0033] [0037] to [0039] and paragraph [0065] explains these features and also connecting to different locations is known skill in the art).  However it is within the scope to duplicate the decelerator cavities as taught by Smedley.  Hence, it is obvious over Smedley’s reference. 

Referring to the claim 17  Smedley reference as modified by Ma’s reference teaches the system of claim 1, wherein the energy conversion device comprises a magnetron.  (Ma teaches using magnets to control the proton beam See Fig 24 and magnets Ma column 37 lines 32 to 37).

Referring to the claim 18  Smedley reference as modified by Ma’s reference teaches the system of claim 1, both are silent on wherein the decelerator cavity comprises a microwave cavity resonator.  However, it is within the scope of the art to replace the Resonant cavity of Smedley to a  microwave resonator based on the energy range applications. 

Referring to the claim 19  Smedley teaches an energy extraction system  (Fig 1 item 100 ; paragraph [0031] and abstract and claim 1) comprising: a decelerator cavity coupled to a transport line for a charged particle beam(Resonant converter of cyclotron 120 paragraph [0032] and abstract), the decelerator cavity configured to extract energy from the charged particle beam traveling through the decelerator cavity as RF energy(item 124 is the cyclotron which produces the charged particle beam); and means for converting the RF energy into electrical current and supply the electrical current to an electric power grid coupled to the decelerator cavity(electric power grid item 114  and See Fig 1 , 11, 12 and abstract and claim 1 and paragraphs [0031] –[0033] [0037] to [0039] and paragraph [0065] explains these features).

But Smedley is silent on  wherein the charged particle beam comprises charged particles with individual rest masses greater than the rest mass of an electron.
However Ma teaches a proton therapy system in which proton energy is decelerated and used for the therapy (See abstract and claim 1 and Fig 1, 24 and corresponding paragraphs). It is an inherent natural property that  proton beam particles have charged with individual rest masses greater than the res mass of an electron. 
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to incorporate the Ma’s  proton beam accelerator by replacing the resonant tank 130 with a proton beam accelerator in order to create a proton beam energy conversion to electric grid.

Referring to the claim 20  Smedley reference as modified by Ma’s reference teaches the system of claim 19, Ma teaches wherein the means for converting the RF energy into electrical current comprises a magnetron. (Ma teaches using magnets to control the proton beam See Fig 24 and magnets Ma column 37 lines 32 to 37).

Conclusion

Claims 1-20 are rejected over prior art.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/           Examiner, Art Unit 2844                                                                                                                                                                                                         6/18/2022